El Juez Asociado Señok Flanco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una sentencia que- impone al acusado una multa de cuarenta dólares o un día de cárcel por cada dólar que dejare de satisfacer, por haber infrin-gido el artículo 450 del Código Penal.
El error de importancia que señala el apelante y al que se allana el Fiscal se refiere a la falta de jurisdicción de la corte inferior por no aparecer demostrado el sitio de la co-misión del delito.
La prueba establece que el acusado recibía un salario por vender pan semanalmente de cierta panadería y que du-rante la semana, del 13 al 19 de julio de 1925, vendió la can-tidad de 365 libras, apropiándose el producto de la venta. La evidencia nada dice, ni aun por inferencias, del sitio en que radicaba la panadería ni tampoco dónde el acusado se apropió el dinero. Véase el caso de El Pueblo v. Canales (a) La Boa, 34 D.P.R. 395.
La sentencia apelada, por tanto, debe revocarse y absol-verse al acusado.